August 18, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   APARTMENT EXPRESS LLC, Appellant

NO. 14-15-00532-CV                          V.

              SOUTHCHASE NORTH APARTMENTS, Appellee
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 10, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Apartment Express LLC.


      We further order this decision certified below for observance.